DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-21 are pending; claim 5 is cancelled. 

Claim Objections
Claims 1, 12, and 21 objected to because of the following informalities:  
In claim 1 line 10, “location data, and preferred venue data” should read “the location data, and the preferred venue data”.
In claim 12 line 10, “the congregation information and location data” should read “the congregation data and the location data”.
In claim 21 line 3, a colon “:” should be added after “configured to”.
In claim 21 line 12, “location data, and preferred venue data” should read “the location data, and the preferred venue data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 12, 15-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz (US 2013/0088494 A1).
Regarding claims 1, 12, and 21, Ortiz teaches a vehicle navigation system for a plurality of users ([0019], “a visual representation of user activity in a given location or area through GPS-enabled electronic devices, such as cell phones, automobile navigation systems”), comprising:	
a sensor ([0019], “GPS-enabled electronic devices”) provided to each user of the plurality of users and configured to collect location data ([0020], “Activity in a given location or area may be represented by visual "pulses" that are round or any other desired shape” and [0040], “the visual attributes of the pulses may be a function of user activity relative to the pulse location”);
a controller configured to (1) receive and analyse the location data in order to produce congregation data comprising data on a number of the plurality of users who are congregating at a venue ([0022], “The size of the pulses may also be used to provide certain information to the user. For example, the size may indicate the number of users that have checked into an event”), (2) collect user behavior data of the plurality of users ([0042], “users may view top pulses for their interests based on data collected during a predetermined time period, such as the last week” and Fig. 5, [0047], (Pulse description 270 also shows the number of times that the user has visited the pulse location recently (which may be any desired time period, such as within the last month)”), and (3) provide suggestions of venues which a user of the plurality of users might like to visit based on the collected user behavior data (Fig. 4, [0042], “users may view top pulses for their interests based on data collected during a predetermined , the user inputting to the controller preferred venue data indicating a preferred venue (Figs. 3 and 4, [0044], “Pulse category selection menu 250 has individual pulse categories 252 that a user can select or de-select via checkboxes 254”; [0045], “Nearby pulses screen 260 includes a distance slider 262 that indicates the distance in which nearby pulses should be listed”);
wherein the congregation data, location data, and preferred venue data are used to navigate a vehicle to a venue (Fig. 5, [0047], “Pulse description 270 includes the name of the pulse location (or event), the address, and the distance from the user to the pulse”; [0048], “A current check ins indicator 272 displays the number of users that have checked in versus the number of users that are expected … Pulse description 270 also includes a directions button 274 that allows the user to view directions from his or her current location to the pulse location.”). 

Regarding claim 2, Ortiz further teaches the controller is configured to match users of the plurality of users according to attributes ([0042], “Users may create groups based on a certain activity. Some of the attributes that may be included are group name, group type (family, friends, co-workers, etc.), interest type (sports, tailgating, knitting, etc.), users to add, etc.”).

Regarding claim 4, Ortiz further teaches the controller is configured to provide the user with congregation information (Fig. 5, [0048], “A current check ins indicator 272 displays the number of users that have checked in versus the number of users that are expected”). 

Regarding claims 6 and 16, Ortiz further teaches the controller is configured to provide users of the plurality of users with ranked suggestions of venues (Fig. 4, [0046], “distance 268 is selected, and pulse listings 264 are sorted from the shortest distance from the user on the top to the longest distance from the user on the bottom”). 

Regarding claim 15, Ortiz further teaches providing users of the plurality of users with suggestions of venues to visit, determined by profile, behavior, and/or congregation information (Fig. 4, [0042], “users may view top pulses for their interests based on data collected during a predetermined time period, such as the last week”; Fig. 5, [0047], “Pulse description 270 also shows the number of times that the user has visited the pulse location recently (which may be any desired time period, such as within the last month)”; [0048], “A current check ins indicator 272 displays the number of users that have checked in versus the number of users that are expected”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Kamino et al. (US 2018/0027381 A1), hereinafter Kamino. 
Regarding claim 3, Ortiz does not specifically teach the controller is configured to derive attributes using information collected from external systems or networks. 
However, in the same field of endeavor, Kamino teaches a vehicle navigation system comprises a controller configured to derive attributes using information collected from external networks ([0041], “the sharer setting unit 10c can set as a sharer a user who is interested in a place on the basis of an attribute (for example, an attribute of a shop or a facility) of the place of gathering and a hobby/preference (that may be extracted from the user information DB 12 or the gathering history information DB 14) of another user.”; [0054], “the gathering history information DB 14 may be stored in an external memory on a network”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz to derive attributes from an external network, as taught by Kamino. This modification allows the system to store attributes without having to repeatedly obtain attribute information when performing its operation. 

Regarding claims 8 and 18, Ortiz teaches the controller is configured to match users of the plurality of users according to correlations in activity ([0042], “Users may create groups based on a certain activity. Some of the attributes that may be included are group name, group type (family, friends, co-workers, etc.), interest type (sports, tailgating, knitting, etc.), users to add, etc.”). Yet, Ortiz does not specifically teach coordinate journeys.
However, Kamino teaches the controller is configured to match users of the plurality of users according to correlations in coordinate journeys ([0041], “the sharer setting unit 10c can set as a sharer a user who is present within a fixed distance from a gathering place on the basis of the gathering place and current position information of another user, or can set as a sharer a user who lives within a fixed distance from a gathering place on the basis of a current address of another user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz to match users of the plurality of users according to correlations in coordinate journeys as taught by Kamino. This modification allows users to match with other users within a time slot in which the users are gathered or at a place at which the users are gathered, as stated by Kamino. 

Regarding claim 13, Ortiz further teaches providing users of the plurality of users with a profile (Fig. 8, [0055], “collecting and managing pulse data for a plurality of users… the data may pertain to one or more of a total number of users at a pulse location, a number of users entering the pulse location within a predetermined period of time, and a number of users leaving the pulse location within a predetermined period of time.”. 
Yet, Ortiz does not specifically teach the controller is configured to derive attributes using information collected from external systems or networks. 
However, Kamino teaches a vehicle navigation system comprises a controller configured to derive attributes using information collected from external networks ([0041], “the sharer setting unit 10c can set as a sharer a user who is interested in a place on the basis of an attribute (for example, an attribute of a shop or a facility) of the place of gathering and a hobby/preference (that may be extracted from the user information DB 12 or the gathering history information DB 14) of another user.”; [0054], “the gathering history information DB 14 may be stored in an external memory on a network”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz to derive attributes from an external network, as taught by Kamino. This modification allows the system to store attributes without having to repeatedly obtain attribute information when performing its operation. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Carpenter et al. (WO 2018057036A1), hereinafter Carpenter.
Regarding claims 7 and 17, Ortiz does not specifically teach the controller is configured to match users of the plurality of users according to self-entered in-ride communication preferences. 
However, in the same field of endeavor, Carpenter teaches the controller is configured to match users of the plurality of users according to self-entered in-ride communication preferences ([0021], “Users (both drivers and riders) have the ability to filter their corresponding visual representation on a map. In one aspect, a user-interface for a map incudes filter buttons used to apply different filtering criteria. Filter criteria can be used to filter prospective drivers and/or riders by different profile information, such as, for example, primary interests, preference for a silent or social ride, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz to match users of the plurality of users according to self-entered in-ride communication preferences, as taught by Carpenter. This modification allows users to filter prospective riders by different profile information, such as, for example, primary interests, preference for a silent or social right, etc.

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Kuzunuki et al. (US 2005/0144049 A1), hereinafter Kuzunuki. 
Regarding claims 9 and 19, Ortiz does not specifically teach the controller is configured to allow users of the plurality of users to block other users of the plurality of users from future matching.
However, in the same field of endeavor, Kuzunuki teaches a vehicle navigation system comprising ([0054]-[0055]) a controller is configured to allow users of the plurality of users to block other users of the plurality of users from future matching ([0077], “it is also possible by letting an aged person have the mobile information terminal 10 to provide a wondering old person's position specifying service such as acknowledging his or per location only to a family belonging to the same group.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz, in view of Kuzunuki, to allow users to block other users from future matching. This modification ensures users are matched only with other users based on preferences and prevents any unpleasant experiences with unwanted users. 

Regarding claim 14, Ortiz does not specifically teach providing users of the plurality of users with a list of venues ranked by congregation information.
However, Kuzunuki teaches providing users of the plurality of users with a list of venues ranked by congregation information (Fig. 10, [0065], “A situation/history management unit 50-7 performs processing of servicing to users the situation such as the degree of popularity and/or congestion of event places and sightseeing spots”; [0086], “The mobile information terminal 10b is in the state that it is receiving a popularity service. This service is such that when the mobile information terminal 10b sends information as to access to each guidance information along with operation instruction toward the information delivery server 50, the information delivery server 50 operates to calculate the degree of popularity and then show it in a graphical form for output (Best) to the mobile information terminal 10b.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz, in view of Kuzunuki, to provide users with a list of venues ranked by congregation information. This modification provides users with an option of choosing to go to more popular venues.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Khan (US 2017/0127215 A1), hereinafter Khan. 
Regarding claims 10 and 20, Ortiz fails to specifically teach the controller is configured to provide users of the plurality of users with access to matched user profiles for duration of a journey only. 
However, in the same field of endeavor, Khan teaches the controller is configured to provide users of the plurality of users with access to matched user profiles for duration of a journey only ([0068], “the instructions or permissions can self-destruct, e.g., after access by the driver, after a certain amount of time, or at a certain point in the ride (e.g., after pick-up of the rider or after drop-off of the rider). The time for destruction of the pictures, video, or other information can be set by default or can be specified by the user. Self-destruction helps to ensure that the instructions or permissions are not shared or misused.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz, in view of Khan, to provide users with access to matched user profiles for duration of a journey only. This modification helps to ensure that the instructions or permissions are not shared or misused. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz
Regarding claim 11, Ortiz does not explicitly teach a vehicle comprising the vehicle navigation system as claimed in claim 1. 
However, Ortiz suggested a vehicle comprising the vehicle navigation system as claimed in claim 1 ([0019], “a visual representation of user activity in a given location or area through GPS-enabled electronic devices, such as … automobile navigation systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ortiz to provide a vehicle comprising the vehicle navigation system as claimed in claim 1, since it was known in the art that a vehicle navigation system is used in a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./            Examiner, Art Unit 3664  
/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664